          Case 6:20-cv-00366-ADA Document 23 Filed 08/06/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 INFOGATION CORPORATION,

                Plaintiff,
                                                    Civil Action No. 6:20-cv-0366-ADA
    v.
                                                    JURY TRIAL DEMANDED
 GOOGLE LLC,

                Defendant.


               DEFENDANT GOOGLE LLC’S DISCLOSURE STATEMENT
                          PURSUANT TO F.R.C.P. 7.1

TO THE HONORABLE UNITED STATES DISTRICT JUDGE ALAN ALBRIGHT:

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Google LLC

discloses the following: Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary

of Alphabet Inc., a publicly traded company; and no publicly traded company holds more than

10% of Alphabet Inc.’s stock.




 Dated: August 6, 2020                             Respectfully submitted,

                                                   By: /s/ J. Mark Mann
                                                   J. Mark Mann
                                                   State Bar No. 12926150
                                                   mark@themannfirm.com
                                                   G. Blake Thompson
                                                   State Bar No. 24042033
                                                   blake@themannfirm.com
                                                   MANN | TINDEL | THOMPSON
                                                   300 West Main Street
                                                   Henderson, Texas 75652
                                                   Telephone: 903/657-8540
                                                   Facsimile: 903/657-6003



                                             -1-
Case 6:20-cv-00366-ADA Document 23 Filed 08/06/20 Page 2 of 3




                                  Darin W. Snyder (pro hac vice)
                                  dsnyder@omm.com
                                  David S. Almeling (pro hac vice)
                                  dalmeling@omm.com
                                  Mark Liang (pro hac vice)
                                  mliang@omm.com
                                  Bess Ibtisam Hanish (pro hac vice)
                                  bhanish@omm.com
                                  Daniel Silverman (pro hac vice)
                                  dsilverman@omm.com
                                  O’MELVENY & MYERS LLP
                                  Two Embarcadero Center, 28th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 984-8700
                                  Facsimile: (415) 984-8701

                                  ATTORNEYS FOR DEFENDANT
                                  GOOGLE LLC




                            -2-
         Case 6:20-cv-00366-ADA Document 23 Filed 08/06/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this August 6, 2020, with a copy of this document via electronic mail.



Dated: August 6, 2020                               /s/ J. Mark Mann
                                                      J. Mark Mann




                                              -3-
